Investor Contacts: Rusty Cloutier President & CEOor Jim McLemore, CFA Sr. EVP and CFO 337.237.8343 Media Contact:Alex Calicchia Chief Marketing Officer 337.593.3008 MidSouth Bancorp, Inc. Reports Fourth Quarter 2009 Results · Strong Capital Position with Total Risk Weighted Capital of 20.69% · Net Earnings beforePreferred Dividends Increased 11.8% Year-Over-Year · Nonperforming Assets to Total Assets a Modest 1.79% LAFAYETTE, LA., January 28, 2010/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE Amex: MSL)today reported net earnings available to common shareholders of $890,000 for the fourth quarter ended December 31, 2009, a decrease of 16.4% from net earnings available to common shareholders of $1,064,000 reported for the fourth quarter of 2008, and a decrease of 21.4% from net earnings available to common shareholders of $1,132,000 reported for the third quarter of 2009.Diluted earnings for the fourth quarter of 2009 were $0.13 per common share, a decrease of 18.8% from $0.16 per common share reported for the fourth quarter of 2008, and a decrease of 23.5% from $0.17 per common share reported for the third quarter of 2009.MidSouth recorded dividends on its Fixed Rate Cumulative Perpetual Preferred Stock, Series A (“Series A Preferred Stock”) issued to the U. S. Department of the Treasury on January 9, 2009 under the Capital Purchase Plan which reduced net earnings available to common shareholders by $300,000 for the fourth quarter of 2009 and $299,000 for the third quarter of 2009.Fourth quarter 2009 net earnings before dividends on Series A Preferred Stock totaled $1,190,000, an increase of $126,000, or 11.8%, over the $1,064,000 earned in the fourth quarter of For the year ended December 31, 2009, net earnings available to common shareholders totaled $3,424,000, a 38.2% decrease from net earnings available to common shareholders of $5,537,000 reported for the year ended December 31, 2008.Dividends recorded on the Series A Preferred Stock reduced net earnings available to common shareholders by $1,175,000 for the year ended December 31, 2009.Diluted earnings per common share were $0.51 for the year ended December 31, 2009, compared to $0.83 for 2008. C. R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on fourth quarter and annual 2009 results noted, “We ended the year with significantly stronger capital levels, increased our allowance for loan losses and reduced controllable expenses.We appreciate the hard work of our employees and the support of our investors who have helped MidSouth during the past year to continue to execute on our business strategy to be well-positioned in the coming quarters to serve our commercial and retail customers once demand for credit improves in our markets.” MidSouth’s total assets at December 31, 2009 were $972.1 million, a 3.8% increase over the $936.8 million in total assets reported at December 31, 2008.The $35.3 million increase in assets resulted primarily from a public offering of 2.7 million shares of MidSouth’s common stock at $12.75 per share which closed on December 22, 2009 with net proceeds of approximately $32.4 million.The additional capital increased MidSouth’s leverage capital ratio from 8.38% at December 31, 2008 to 13.95% at December 31, 2009.Tier 1 risk weighted capital and total risk weighted capital ratios were 19.48% and 20.69% at December 31, 2009, compared to 11.04% and 12.16% at December 31, 2008, respectively.MidSouth plans to use the net proceeds from the offering for general purposesincluding potential acquisition opportunities. -1- Deposits totaled $773.3 million as of December 31, 2009, an increase of $6.6 million, compared to $766.7 million on December 31, 2008.Total loans were $585.0 million, a decrease of $24.0 million, or 3.9%, from the $609.0 million reported as of December 31, 2008.Loans decreased throughout 2009 as commercial customers used cash flows to pay down debt and continued economic concerns stemmed loan production in both commercial and retail credits. Fourth quarter 2009 net earnings before dividends on Series A Preferred Stock increased $126,000 from fourth quarter 2008 net earnings and were positively impacted by a $650,000 decrease in the provision for loan losses and a $383,000 decrease in non-interest expense, which offset a $447,000 decrease in quarterly revenues and a $460,000 increase in income tax expense.Decreases in non-interest expenses primarily consisted of $242,000 in shares tax expense, $240,000 in marketing costs, $80,000 in corporate development and training expenses, $72,000 in professional fees, and $57,000 in directors’ fees, offset by a $308,000 increase in salaries and benefit costs.The increased salaries and benefit expense resulted primarily from $246,000 in additional costs associated with group health insurance coverage.Quarterly revenues, defined as net interest income and non-interest income, decreased primarily due to a $378,000 reduction in net interest income, which was driven by a decline in earning asset yields and loan volume in quarterly comparison.Additionally, MidSouth recorded a $178,000 impairment charge on an equity security in the fourth quarter of 2009, which reduced non-interest income.Increased service charges on deposit accounts partially offset the impact of the impairment charge.The equity security is an investment in a portfolio of common stocks of community bank holding companies.The $460,000 increase in income tax expense in quarterly comparison resulted primarily from an increase in pre-tax earnings in prior year quarterly comparison and from the effect of certain federal tax credits recorded in the fourth quarter of 2008. In linked-quarter comparison, net earnings before dividends on Series A Preferred Stock decreased $241,000, primarily due to the $1.35 million provision for loan losses recorded in the fourth quarter of 2009 compared to the $1.0 million provision recorded for the third quarter of 2009.Net interest income decreased $91,000 in linked-quarter comparison and non-interest income decreased $286,000, primarily due to the $178,000 impairment charge on the equity security.Non-interest expense decreased $357,000, primarily due to a $246,000 decrease in shares tax expense.Reductions in several other non-interest expense categories offset increases in occupancy and marketing expenses in linked-quarter comparison.Additionally, a $222,000 decrease in salaries expense offset a $200,000 increase in the cost of group health insurance. In year-to-date comparison, net earnings before dividends on Series A Preferred Stock decreased $938,000 primarily due to a $895,000 increase in the provision for loan losses.Net interest income increased $434,000 as deposit rate reductions throughout 2009 lowered interest expense and offset decreased interest income from earning assets.Non-interest income decreased in annual comparison primarily as a result of the $178,000 impairment charge on the equity security, a $120,000 decrease in income from a third party investment advisory firm, and a $131,000 one-time payment recorded in other non-interest income in 2008.The one-time payment resulted from VISA’s mandatory redemption of a portion of its Class B shares -2- outstanding in connection with its initial public offering.The impact of these and other decreases in other non-interest income categories was offset by a $327,000 increase in ATM and debit card income and a $124,000 increase in service charges on deposit accounts and resulted in a net reduction in non-interest income of $82,000 in year-to-date comparison.Non-interest expense increased $719,000 in year-to-date comparison, due to higher FDIC premiums ($1,178,000), salary and benefits costs ($792,000) and occupancy expenses ($601,000), offset by a $1,852,000 decrease in other non-interest expenses.The $1,852,000 reduction in non-interest expenses included significant decreases of $977,000 in marketing costs, $278,000 in corporate development and training expenses, $197,000 in professional fees, $157,000 in shares tax expense, and $213,000 in expenses recorded in 2008 related to the data conversion and merger of the Texas bank charter into the Louisiana charter.Income tax expense decreased $324,000 due to the effect of certain federal tax credits combined with lower annual pre-tax profits and sustained tax exempt income levels. Asset Quality. Nonaccrual loans totaled $16.2 million as of December 31, 2009, compared to $9.4 million as of December 31, 2008 and $15.5 million at September 30, 2009.Of the $16.2 million at December 31, 2009, $12.2 million, or 75.1%, represented two large commercial real estate loan relationships in the Baton Rouge market.Loans past due 90 days or more and still accruing totaled $0.4 million at December 31, 2009, a decrease of $600,000 from the $1.0 million reported for December 31, 2008 and a decrease of $1.2 million from the $1.6 million reported for September 30, 2009.Total nonperforming assets to total assets were 1.79% at December 31, 2009, compared to 1.17% at December 31, 2008 and 1.90% at September 30, 2009. With respect to the $12.2 million in two large commercial real estate loan relationships in the Baton Rouge market that are nonaccrual, $3.9 million is related to a national participation loan.In the fourth quarter of 2009, an additional $300,000 was charged off on the loan, bringing the total charged off in 2009 to $1.8 million.The loan will be a long term work-out based on actions taken by the lead bank.The second loan is an $8.3 million commercial real estate loan in the Baton Rouge market which primarily funded construction of a condominium complex.As part of a work-out plan, the units are now being leased as apartments, with 57% of the units under lease agreements.Additionally, principal reductions totaling $96,000 were recorded on the loan in the fourth quarter of Allowance coverage for nonperforming loans was 48.28% at December 31, 2009, compared to 73.22% at December 31, 2008 and 46.82% at September 30, 2009.Excluding the effect of the two large commercial real estate loan relationships in the Baton Rouge market, allowance coverage for nonperforming loans was 158.37% at December 31, 2009, 342.88% at December 31, 2008, and 213.23% at September 30, 2009.Year-to-date net charge-offs were 0.86% of total loans for the fourth quarter of 2009 compared to 0.40% for the fourth quarter of 2008 and 0.83% (annualized) for the third quarter of 2009.The ALLL/total loans ratio was 1.37% at December 31, 2009, 1.25% at December 31, 2008 and 1.36% at September 30, 2009. Earnings Analysis Net Interest Income. Fully taxable-equivalent (“FTE”) net interest income totaled $10,275,000 for the fourth quarter of 2009, a decrease of 3.9%, or $420,000, from the $10,695,000 reported for the fourth quarter of 2008.The decrease in FTE net interest income resulted primarily from a decrease in loan volume and yields on loans in prior year quarterly comparison.Additionally, a higher volume of interest bearing deposits, time deposits, and federal funds sold earned minimal rates and the yield on investment securities declined due to a higher volume of short-term agency securities within the portfolio.Approximately $62.6 million in short-term agency securities were purchased late in the fourth quarter of 2009 with proceeds from the common stock offering and excess federal funds sold.Deposit rate reductions lowered interest expense in prior year quarterly comparison and partially offset the impact of decreased earning assets yields.As a result, the FTE net interest margin decreased 38 basis points, from 5.05% for the fourth quarterof 2008 to 4.67% for the fourth quarter of 2009. -3- In linked-quarter comparison, FTE net interest income declined $100,000, with decreased interest expense from lower deposit rates partially offsetting decreased income from earning assets.Balance sheet and yield changes in linked-quarter comparison resulted in a 15 basis point decrease in the FTE net interest margin, from 4.82% at September 30, 2009 to 4.67% at December 31, In year-to-date comparison, FTE net interest income increased $448,000 as interest expense decreased $5,865,000, offsetting a $5,417,000 decline in FTE interest income.Interest expense decreased primarily due to an 87 basis point reduction in the average rate paid on interest-bearing liabilities, from 2.45% at December 31, 2008 to 1.58% at December 31, 2009.Despite increased FTE net interest income, the FTE net interest margin declined 5 basis points, from 4.93% for the year ended December 31, 2008 to 4.88% for the year ended December 31, 2009, as decreased earning asset yields offset the impact of an increase in the average volume of earning assets. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $972 million as of December 31, 2009.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 35 locations in Louisiana and Texas and more than 50 ATMs. Forward-Looking StatementsCertain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, changes in the local and national economy and potential acquisitions.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverages, and changes in the U.S.
